Madden, Judge,
delivered the opinion of the court:
The questions in this case are the same as those involved in the case of Timothy E. O'Rourke and are controlled by the decision in the latter case this day announced. Plaintiff is entitled to recover. The entry of judgment, however, will be suspended pending the filing of a stipulation by the parties showing the exact amount of the judgment to be awarded plaintiff, computed in accordance with the opinion of the court.
It is so ordered.
Jones, Judge', Whitaker, Judge', and Littleton, Judge, concur.
Whaley, Chief Justice, took no part in the decision of this case.
In accordance with the above opinion, and upon a stipulation entered into by the parties, and on plaintiff’s motion for judgment, it was ordered July 7, 1947, that judgment for plaintiff be entered in the sum of $1,473.22.